Title: From Thomas Jefferson to Adam Stephen, 19 June 1785
From: Jefferson, Thomas
To: Stephen, Adam



Sir
Paris June 19. 1785.

A Mr. John Polson lately came over from England to see whether I could give him any information as to some lands he owned in Virginia. The inclosed paper contains a state of his case. Finding your name in it, I take the liberty on his behalf of asking the favour of you to inform me as far as you shall be able, whether these lands have been escheated, where they lie, and what is their present situation. A line addressed to me and forwarded by post to New York will come safely by the French packet.
The negotiations between Holland and the emperor are slow, but will probably end in peace. It is beleived the emperor will not  at present push the Bavarian exchange. The Porte delays the demarcation of limits with him, and is making vigorous preparations for war. But neither will this latter produce a war if France can prevent it, because if it does she must meet the emperor in it.
I am with very great respect Sir your most obedt. & most humble servt.,

Th: Jefferson

